UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10658 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 S. Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (208) 368-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.10 per share NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes ¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing price of such stock on March 4, 2010, as reported by the NASDAQ Global Select Market, was approximately $6.1 billion.Shares of common stock held by each executive officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the registrant’s common stock as of October 19, 2010, was 996,245,706. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for registrant’s 2010 Annual Meeting of Shareholders to be held on December 16, 2010, are incorporated by reference into Part III of this Annual Report on Form 10-K. PART I Item 1.Business The following discussion contains trend information and other forward-looking statements that involve a number of risks and uncertainties.Forward-looking statements include, but are not limited to, statements such as those made in“Products” regarding increased sales of DDR3 DRAM products and growth in demand for NAND Flash products and solid-state drives; and in “Manufacturing” regarding the transition to smaller line-width process technologies.Our actual results could differ materially from our historical results and those discussed in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, those identified in “Item 1A. Risk Factors.” All period references are to our fiscal periods unless otherwise indicated. Corporate Information Micron Technology, Inc., and its consolidated subsidiaries, a Delaware corporation, was incorporated in 1978.As used herein, “we,” “our,” “us” and similar terms include Micron Technology, Inc. and its subsidiaries, unless the context indicates otherwise.Our executive offices are located at 8000 South Federal Way, Boise, Idaho 83716-9632 and our telephone number is (208) 368-4000.Information about us is available on the internet at www.micron.com.Copies of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, as well as any amendments to these reports, are available through the our website as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (the “SEC”).Materials filed by us with the SEC are also available at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room is available by calling (800) SEC-0330.Also available on our website are our:Corporate Governance Guidelines, Governance Committee Charter, Compensation Committee Charter, Audit Committee Charter and Code of Business Conduct and Ethics.Any amendments or waivers of our Code of Business Conduct and Ethics will also be posted on our website at www.micron.com within four business days of the amendment or waiver.Copies of these documents are available to shareholders upon request.Information contained or referenced on our website is not incorporated by reference and does not form a part of this Annual Report on Form 10-K. Overview We are a global manufacturer and marketer of semiconductor devices, principally DRAM, NAND Flash and NOR Flash memory, as well as other innovative memory technologies, packaging solutions and semiconductor systems for use in leading-edge computing, consumer, networking, embedded and mobile products.In addition, we manufacture semiconductor components for CMOS image sensors and other semiconductor products.We market our products through our internal sales force, independent sales representatives and distributors primarily to original equipment manufacturers and retailers located around the world.Our success is largely dependent on the market acceptance of our diversified portfolio of semiconductor products, efficient utilization of our manufacturing infrastructure, successful ongoing development of advanced process technologies and the return on research and development investments. We obtain product for sale through two primary channels:1) production from wholly-owned manufacturing facilities and 2) production from our joint venture manufacturing facilities.In recent years, we have obtained additional manufacturing scale and diversity of products through strategic acquisitions and various partnering arrangements, including joint ventures which have helped us to attain lower cash costs than we could otherwise achieve through internal investments alone.In addition, we have leveraged our significant investments in research and development by sharing costs of developing memory product and process technologies with our joint venture partners. In 2010, we had two reportable segments, Memory and Numonyx.Our other business activities are reflected in All Other nonreportable segments.Due to the similarity of activities and processes for the Memory and Numonyx segments, within the Business section of this report, only areas where there are significant differences are presented by segment.The continued integration of Numonyx into our operations will likely result in the re-definition of our reportable segments in 2011. Memory:The Memory segment’s primary products are DRAM and NAND Flash, which are key memory components used in a broad array of electronic applications, including personal computers, workstations, network servers, mobile phones and other consumer applications including Flash memory cards, USB storage devices, digital still cameras, MP3/4 players and in automotive applications.We are focused on improving our Memory segment’s competitiveness by developing new products, advancing our technology and reducing costs. 1 Numonyx: On May 7, 2010, we completed our acquisition of Numonyx Holdings B.V. (“Numonyx”), which manufactures and sells NOR Flash, NAND Flash, DRAM and Phase Change memory technologies and products.We acquired Numonyx in a stock-for-stock transaction tofurther strengthen our portfolio of memory products, increase manufacturing and revenue scale, access Numonyx’s customer base and provide opportunities to increase multi-chip offerings in the embedded and mobile markets.(See “Item 8. Financial Statements – Notes to Consolidated Financial Statements – Numonyx Holdings B.V.” note.) All Other:Operating results of All Other primarily reflect activity of our wafer manufacturing operations for CMOS image sensors and also include activity of our microdisplay, solar and other operations.We manufacture CMOS image sensor products for Aptina Imaging Corporation (“Aptina”), which is 35% owned by us, under a wafer supply agreement.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Supplemental Balance Sheet Information – Equity Method Investments–Aptina” note.) Products Memory:Sales of Memory products were 88%, 89% and 89% of our total net sales in 2010, 2009 and 2008, respectively. Dynamic Random Access Memory (“DRAM”):DRAM products are high-density, low-cost-per-bit, random access memory devices that provide high-speed data storage and retrieval.DRAM products were 60%, 50% and 54% of our total net sales in 2010, 2009 and 2008, respectively.We offer DRAM products with a variety of performance, pricing and other characteristics including high-volume DDR3 and DDR2 products as well as specialty DRAM memory products including DDR, SDRAM, Mobile Low Power DRAM, PSRAM and RLDRAM. DDR3 and DDR2:DDR3 and DDR2 are standardized, high-density, high-volume DRAM products that are sold primarily for use as main system memory in computers and servers.DDR3 and DDR2 products offer high speed and high bandwidth at a relatively low cost compared to other DRAM products.DDR3 products were 22% of our total net sales in 2010 as compared to 7% of our total net sales in 2009 and we expect that sales of DDR3 products as a percentage of total net sales will continue to increase in 2011.DDR2 products were 24%, 22% and 28% of our total net sales in 2010, 2009 and 2008, respectively. We offer DDR3 products in 1 gigabit (“Gb”) and 2 Gb densities and DDR2 products in 256 megabit (“Mb”), 512 Mb, 1 Gb and 2 Gb densities.We expect that these densities will be necessary to meet future customer demands for a broad array of products and offer these products in multiple configurations, speeds and package types.In connection with our investment in Inotera in 2009, we also offered DDR2 and DDR3 DRAM products manufactured by Inotera using a trench DRAM technology.As Inotera transitioned to our stack DRAM technology it discontinued wafers starts on trench DRAM in July of 2010.All wafer starts since that time have been on our stack DRAM technology. Other DRAM products:We also offer specialty DRAM memory products including DDR, SDRAM, DDR and DDR2 Mobile Low Power DRAM (“LPDRAM”), Pseudo-static RAM (“PSRAM”) and Reduced Latency DRAM (“RLDRAM”), in densities ranging from 64 Mb to 2 Gb, which are used primarily in networking devices, servers, consumer electronics, communications equipment and computer peripherals as well as computer memory upgrades.Aggregate sales of these products were 14%, 21% and 25% of our total net sales in 2010, 2009 and 2008, respectively. NAND Flash memory (“NAND”):NAND products are electrically re-writeable, non-volatile semiconductor memory devices that retain content when power is turned off.NAND sales for the Memory segment were 28%, 39% and 35% of our total net sales in 2010, 2009 and 2008, respectively.NAND is ideal for mass-storage devices due to its fast erase and write times, high density, and low cost per bit relative to other solid-state memory.Removable storage devices, such as USB and Flash memory cards, are used with applications such as personal computers, digital still cameras, MP3/4 players and mobile phones.Embedded NAND-based storage devices are utilized in mobile phones, MP3/4 players, computers, solid-state drives (“SSD’s”), tablets and other personal and consumer applications.The market for NAND products has grown rapidly and we expect it to continue to grow due to demand for these and other removable and embedded storage devices. 2 DRAM, NAND and NOR share common manufacturing processes, enabling us to leverage our product and process technologies and manufacturing infrastructure across these product lines.Our NAND designs feature a small cell structure that enables higher densities for demanding applications.We offer Single-Level Cell (“SLC”) products and Multi-Level Cell (“MLC”) NAND products, which have two or more times the bit density of SLC products.In 2010, we offered SLC NAND products in 1 Gb, 2 Gb, 4 Gb and 8 Gb densities.In addition, we offered 8 Gb, 16 Gb, 32 Gb and 64 Gb 2-bit-per-cell MLC NAND products and 32 Gb and 64 Gb 3-bit-per-cell MLC NAND products.We offer high-speed NAND products that deliver much faster access by leveraging ONFI 2.0/2.1/2.2 specifications and a four-plane architecture with higher clock speeds. We offer next-generation RealSSD™ solid-state drives for enterprise server and notebook applications which feature higher performance, reduced power consumption and enhanced reliability as compared to typical hard disk drives.Using our SLC and MLC NAND process technology, these solid-state drives (“SSDs”) are offered in 2.5-inch and 1.8-inch form factors, with densities up to 256 gigabytes and as embedded USB devices with densities up to 16 gigabytes.We expect that demand for SSD’s will increase significantly over the next few years.We also offer NAND Flash in multichip packages (“MCP’s”) that incorporate NAND Flash with other memory products to create a single package that simplifies design while improving performance and functionality. Our Lexar subsidiary sells high-performance digital media products and other flash-based storage products through retail and original equipment manufacturing (“OEM”) channels.Our digital media products include a variety of Flash memory cards with a range of speeds, capacities and value-added features.Our digital media products also include our JumpDrive™ products, which are high-speed, portable USB flash drives for consumer applications that serve a variety of uses, including floppy disk replacement and digital media accessories such as card readers and image rescue software.We offer Flash memory cards in a variety of speeds and capacities and in all major media formats currently used by digital cameras and other electronic host devices, including:CompactFlash, Memory Stick and Secure Digital Cards.CompactFlash and Memory Stick products sold by us incorporate our patented controller technology.Other products, including Secure Digital Card Flash memory cards and some JumpDrive products, incorporate third party controllers.We sell products under our Lexar™ brand and manufacture products that are sold under other brand names, including pursuant to an agreement with Eastman Kodak Company to sell digital media products under the Kodak brand name.We also resell Flash memory products that are purchased from suppliers. Numonyx:Sales of Numonyx products were 7% of our total net sales in 2010, reflecting sales after the May 7, 2010 acquisition of Numonyx. NOR Flash Memory (“NOR”):NOR products are electrically re-writeable, non-volatile semiconductor memory devices that retain content when power is turned off, offer fast read times due to random access capability and have execute-in-place (“XiP”) capability, which enables processors to read NOR without first accessing RAM.These capabilities make NOR ideal for storing program code in wireless and embedded applications.NOR is the principal product of the Numonyx segment and NOR sales from the May 7, 2010 acquisition of Numonyx were 5% of our total net sales for 2010.We offer NOR products in scalable densities from 32 Mb to 2 Gb and in a wide range of voltages to meet embedded application design requirements. We offer NOR in several product families to address different customer requirements for embedded and wireless applications.For embedded applications, Axcell™ NOR products feature memories that are divided into blocks that can be erased independently to allow valid data to be preserved while old data is erased and offer higher flexibility in code storage via both asymmetrical and symmetrical block architecture.These Axcell™ products feature flexible partition Read-While-Write/Erase (RWW/E) operation, which allows data to be read from one bank, or group of banks, while another bank is written or erased. For wireless applications, we offer NOR flash in several product families to address a variety of applications.“M Family” StrataFlash® cellular memory NOR products, manufactured on our advanced 65nm process technology, deliver the highest available density and performance in the market for XiP solutions.“L Family” StrataFlash® cellular memory NOR products offer long-term solutions for legacy platform architectures.“W Family” NOR products offer reliable solutions for designers looking for easy integration, low density and low power. We also offer Forté™ serial flash memory NOR products to address applications that require small, low-power and cost-effective memory solutions.Forté™ serial flash memory NOR products are offered in four product families to address different performance requirements. 3 NAND and DRAM:The Numonyx segment sells NAND and DRAM products primarily in MCP’s that combine NAND and/or DRAM with NOR and other memory components.See additional description of NAND, DRAM and MCP’s under Memory segment products above. Phase Change Memory (“PCM”):PCM is a new memory technology that combines the best attributes of NOR, NAND and RAM, simplifying memory and producing more capabilities within a single chip.PCM is bit-alterable, non-volatile memory featuring fast read/write/erase speeds that is highly scalable to lower line-width technologies.We currently offer Omneo™ PCM products and are developing next generation PCM products. All Other:We manufacture CMOS image sensor products for Aptina under a wafer supply agreement.Our sales of these products are dependent on Aptina’s ability to successfully design and market its CMOS image sensor products to end customers.We are also developing microdisplay and solar products. Partnering Arrangements The following is a summary of our partnering arrangements as of September 2, 2010: Partner(s) Approximate Micron Ownership Interest Formed/ Acquired Product Market Consolidated Entities: IMFT Intel Corporation 51 % NAND Flash (1 ) IMFS Intel Corporation 57 % NAND Flash (1 ) TECH Canon Inc. andHewlett-Packard Corporation 87 % DRAM (2 ) MP Mask Photronics, Inc. 50 % Photomasks (3 ) Equity Method Investments: Inotera Nanya Technology Corporation 30 % DRAM (4 ) MeiYa Nanya Technology Corporation 50 % DRAM (4 ) Transform Origin Energy Limited 50 % Solar Panels (5 ) Aptina Riverwood Capital LLC and TPG Partners VI, L.P. 35 % CMOS Image Sensors (6 ) (1) IM Flash: We have partnered with Intel Corporation (“Intel”) for the design, development and manufacture of NAND Flash products.In connection therewith, we have formed two joint ventures with Intel to manufacture NAND Flash memory products for the exclusive benefit of the partners:IM Flash Technologies, LLC (“IMFT”) and IM Flash Singapore LLP (“IMFS”) (collectively, “IM Flash”).The parties share the output of IM Flash generally in proportion to their investment in IM Flash.We sell NAND Flash products to Intel through IM Flash at long-term negotiated prices approximating cost.We generally share product design and other research and development costs equally with Intel.In the second quarter of 2010, IM Flash commenced start-up activities, including placing purchase orders and preparing for tool installations, at its new 300mm wafer fabrication facility in Singapore. IM Flash is included in our Memory segment.Our interest in IMFS increased to 71% on October 5, 2010, at which time we obtained a majority of the seats of the board of managers of IMFS.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Consolidated Variable Interest Entities – NAND Flash joint ventures with Intel” note.) 4 (2) TECH: We have a DRAM memory manufacturing joint venture in Singapore, TECH Semiconductor Singapore Pte. Ltd. (“TECH”) among us, Canon Inc. (“Canon”) and Hewlett-Packard Company (“HP”).As of September 2, 2010, we owned an approximate 87% interest in TECH.Subject to specific terms and conditions of the joint venture agreements, we have agreed to purchase all of the products manufactured by TECH.TECH’s semiconductor manufacturing facilities use our product and process technology.The shareholders’ agreement for the TECH joint venture expires in April 2011.In September 2009, TECH received a notice from HP that it does not intend to extend the TECH joint venture beyond April 2011.We are in discussions with HP and Canon to reach a resolution of this matter.The parties’ inability to reach a resolution prior to April 2011 could result in the sale of TECH’s assets and could require repayment of TECH’s credit facility ($348 million outstanding as of September 2, 2010).As of September 2, 2010, the carrying value of TECH’s net assets was $1.1 billion.TECH accounted for 45% of our total DRAM wafer production in 2010, including 48% in the fourth quarter of 2010.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – TECH Semiconductor Singapore Pte. Ltd.” note.) (3) MP Mask: We produce photomasks for leading-edge and advanced next generation semiconductors through MP Mask Technology Center, LLC (“MP Mask”), a joint venture with Photronics, Inc. (“Photronics”).We and Photronics also have supply arrangements wherein we purchase a substantial majority of the reticles produced by MP Mask.MP Mask is included in our Memory segment.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Consolidated Variable Interest Entities – MP Mask Technology Center, LLC.” note.) (4) Inotera and MeiYa: We have partnered with Nanya Technology Corporation (“Nanya”) for the design, development and manufacture of stack DRAM products, including the joint development of DRAM process technology.In connection therewith, we have partnered with Nanya in two Taiwan DRAM memory companies, Inotera Memories, Inc. (“Inotera”) and MeiYa Technology Corporation (“MeiYa”).We have a supply agreement with Inotera and Nanya which gives us the right and obligation to purchase 50% of Inotera’s semiconductor memory components subject to specific terms and conditions.Under the formula for this supply agreement, all parties’ manufacturing costs related to wafers supplied by Inotera, as well as our and Nanya’s selling prices for the resale of products from wafers supplied by Inotera, are considered in determining costs for wafers from Inotera. We also partner with Nanya to jointly develop process technology and designs to manufacture stack DRAM products. In connection with the partnering agreement, we have also deployed and licensed certain intellectual property related to the manufacture of stack DRAM products to Nanya and licensed certain intellectual property from Nanya.Under a cost sharing arrangement effective beginning in April 2010, we generally share DRAM development costs equally with Nanya.In addition, in 2010, we began receiving royalties from Nanya for sales of stack DRAM products manufactured by or for Nanya with technology developed prior to April 2010.Inotera and MeiYa are included in our Memory segment.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Equity Method Investments – Inotera and MeiYa DRAM Joint Ventures with Nanya” note.) (5) Transform: On December 18, 2009, we acquired a 50% interest in Transform Solar Pty Limited (“Transform”), a subsidiary of Origin Energy Limited (“Origin”)in exchange for nonmonetary assets with a fair value of $65 million, consisting of manufacturing facilities, equipment, intellectual property and a fully-paid lease to a portion of our Boise, Idaho manufacturing facilities.Transform develops and manufactures photovoltaic solar panels.Transform is included in our All Other nonreportable segments.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Equity Method Investments – Transform” note.) (6) Aptina: We manufacture CMOS image sensor products for Aptina under a wafer supply agreement.Our ownership in Aptina constitutes 35% of Aptina’s total common and preferred stock and 64% of Aptina’s common stock.Aptina is included in our All Other nonreportable segments.Our investment in Aptina is accounted for as an equity method investment, in which we recognize our share of Aptina’s results of operations based on our 64% share of Aptina’s common stock.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Equity Method Investments – Aptina” note.) 5 Manufacturing Our manufacturing facilities are located in the United States, China, Israel, Italy, Japan, Malaysia, the Philippines, Puerto Rico and Singapore.Our Inotera joint venture also has a wafer fabrication facility in Taiwan.Our manufacturing facilities generally operate 24 hours per day, 7 days per week.Semiconductor manufacturing is extremely capital intensive, requiring large investments in sophisticated facilities and equipment.Most semiconductor equipment must be replaced every three to five years with increasingly advanced equipment. Our process for manufacturing semiconductor products is complex, involving a number of precise steps, including wafer fabrication, assembly and test.Efficient production of semiconductor products requires utilization of advanced semiconductor manufacturing techniques and effective deployment of these techniques across multiple facilities.The primary determinants of manufacturing cost are die size, number of mask layers, number of fabrication steps and number of good die produced on each wafer.Other factors that contribute to manufacturing costs are wafer size, cost and sophistication of manufacturing equipment, equipment utilization, process complexity, cost of raw materials, labor productivity, package type and cleanliness of the manufacturing environment.We continuously enhance our production processes, reducing die sizes and transitioning to higher density products.In the second half of 2010, most of our DRAM products were manufactured using our 50nm line-width process technology and we expect to transition our DRAM production to 42nm line-width process technology in 2011.In 2010 we began transitioning production of our NAND Flash memory products to our 25nm line-width process technology and expect that most of our NAND Flash products will be manufactured with this process technology in 2011.In 2010, we manufactured substantially all of our high-volume DRAM and NAND Flash products on 300mm wafers.We manufactured NOR Flash, some specialty DRAM and CMOS image sensor products on 200mm wafers. Wafer fabrication occurs in a highly controlled, clean environment to minimize dust and other yield- and quality-limiting contaminants.Despite stringent manufacturing controls, equipment errors, minute impurities in materials, defects in photomasks, circuit design marginalities or defects and dust particles can lead to wafers being scrapped and individual circuits being nonfunctional.Success of our manufacturing operations depends largely on minimizing defects to maximize yield of high-quality circuits.In this regard, we employ rigorous quality controls throughout the manufacturing, screening and testing processes.We are able to recover many nonstandard devices by testing and grading them to their highest level of functionality. After fabrication, most silicon wafers are separated into individual die.We sell semiconductor products in both packaged and unpackaged (i.e. “bare die”) forms.For packaged products, functional die are sorted, connected to external leads and encapsulated in plastic packages.We assemble products in a variety of packages, including TSOP (thin small outline package), TQFP (thin quad flat package) and FBGA (fine pitch ball grid array).Bare die products address customer requirements for smaller form factors and higher memory densities and provide superior flexibility for use in packaging technologies such as systems-in-a-package (SIPs) and multi-chip packages (MCPs), which reduce the board area required. We test our products at various stages in the manufacturing process, perform high temperature burn-in on finished products and conduct numerous quality control inspections throughout the entire production flow.In addition, we use our proprietary AMBYX™ line of intelligent test and burn-in systems to perform simultaneous circuit tests of DRAM die during the burn-in process, capturing quality and reliability data and reducing testing time and cost. We assemble a significant portion of our memory products into memory modules.Memory modules consist of an array of memory components attached to printed circuit boards (“PCBs”) that insert directly into computer systems or other electronic devices.We also contract with independent foundries and assembly and testing organizations to manufacture Lexar flash media products such as memory cards and USB devices. We utilize subcontractors to perform a significant portion of our assembly, test and module assembly services.Outsourcing these services enables us to reduce costs and minimize our capital investment. In recent years, we have produced an increasingly broad portfolio of products, which enhances our ability to allocate resources to our most profitable products but also increases the complexity of our manufacturing process.Although our product lines generally use similar manufacturing processes, our overall cost efficiency can be affected by frequent conversions to new products, the allocation of manufacturing capacity to more complex, smaller-volume parts and the reallocation of manufacturing capacity across various product lines. 6 NAND Flash joint ventures with Intel Corporation:Our IM Flash joint ventures with Intel manufacture NAND Flash memory products for the exclusive benefit of the partners.We share the output of IM Flash with Intel generally in proportion to their investment in IM Flash.In the second quarter of 2010, IM Flash began moving forward with start-up activities in a new Singapore wafer fabrication facility, including placing purchase orders and tool installations that commenced in the first quarter of 2011. Inotera:Under a supply agreement with Inotera, we have the right and obligation to obtain 50% of Inotera’s output, estimated to be approximately 65,000 300mm DRAM wafer starts per month by the end of calendar 2010.In 2010, Inotera substantially completed a transition of its manufacturing from trench DRAM process technology to our stack DRAM process technology. TECH:Our TECH joint venture in Singapore manufactures DRAM products using our product and process technology.Subject to specific terms and conditions, we have agreed to purchase all of the products manufactured by TECH.In 2010, TECH accounted for approximately 24% of our total wafer production and 45% of our total DRAM production. MP Mask:We produce photomasks for leading-edge and advanced next generation semiconductors through MP Mask.We and Photronics also have supply arrangements wherein we purchase a substantial majority of the reticles produced by MP Mask. Aptina Supply Agreement:We manufacture CMOS image sensor products for Aptina under a wafer supply agreement. (See “Partnering Arrangements”) Availability of Raw Materials Our production processes require raw materials that meet exacting standards, including several that are customized for, or are unique to, us.We generally have multiple sources and sufficient availability of supply; however, only a limited number of suppliers are capable of delivering certain raw materials that meet our standards.In some cases, materials are provided by a single supplier.Various factors could reduce the availability of raw materials such as silicon wafers, photomasks, chemicals, gases, lead frames, molding compound and other materials.In addition, transportation problems could delay our receipt of raw materials.Although raw materials shortages or transportation problems have not significantly interrupted our operations in the past, shortages may occur from time to time in the future.Also, lead times for the supply of raw materials have been extended in the past.If our supply of raw materials is interrupted, or lead times are extended, our results of operations could be adversely affected. Marketing and Customers Our products are sold into computing, consumer, networking, telecommunications, and imaging markets.Approximately 45% of our net sales for 2010 were to the computing market, which includes desktop PCs, servers, notebooks and workstations.Sales to Hewlett-Packard Company, primarily of DRAM, were 13% of our net sales in 2010.Sales to Intel, primarily of NAND Flash from our IM Flash joint ventures, were 9% of our net sales in 2010, 20% of our net sales in 2009 and 19% of our net sales in 2008. Our Memory products are offered under the Micron, Lexar®, Crucial™ and SpecTek® brand names and private labels.Our Numonyx products are offered under the Numonyx® brand name.We market our Memory and Numonyx semiconductor products primarily through our own direct sales force and maintain sales offices in our primary markets around the world.We sell Lexar-branded NAND Flash memory products primarily through retail channels and our Crucial™-branded products primarily through a web-based customer direct sales channel.Our products are also offered through independent sales representatives and distributors.Independent sales representatives obtain orders subject to final acceptance by us and are compensated on a commission basis.We make shipments against these orders directly to the customer.Distributors carry our products in inventory and typically sell a variety of other semiconductor products, including competitors’ products.We maintain inventory at locations in close proximity to certain key customers to facilitate rapid delivery of products. We offer products designed to meet the diverse needs of computing, server, automotive, networking, commercial/industrial, consumer electronics, mobile, embedded, security and medical applications.Many of our customers require a thorough review or qualification of semiconductor products, which may take several months. 7 Backlog Because of volatile industry conditions, customers are reluctant to enter into long-term, fixed-price contracts.Accordingly, new order volumes for our semiconductor products fluctuate significantly.We typically accept orders with acknowledgment that the terms may be adjusted to reflect market conditions at the date of shipment.For these reasons, we do not believe that our order backlog as of any particular date is a reliable indicator of actual sales for any succeeding period. Product Warranty Because the design and manufacturing process for semiconductor products is highly complex, it is possible that we may produce products that do not comply with customer specifications, contain defects or are otherwise incompatible with end uses.In accordance with industry practice, we generally provide a limited warranty that our products are in compliance with our specifications existing at the time of delivery.Under our general terms and conditions of sale, liability for certain failures of product during a stated warranty period is usually limited to repair or replacement of defective items or return of, or a credit with respect to, amounts paid for such items.Under certain circumstances, we provide more extensive limited warranty coverage than that provided under our general terms and conditions. Competition We face intense competition in the semiconductor memory markets from a number of companies, including Elpida Memory, Inc.; Hynix Semiconductor Inc.; Samsung Electronics Co., Ltd; SanDisk Corporation; Spansion Inc. and Toshiba Corporation.Some of our competitors are large corporations or conglomerates that may have greater resources to withstand downturns in the semiconductor markets in which we compete, invest in technology and capitalize on growth opportunities.Our competitors seek to increase silicon capacity, improve yields, reduce die size and minimize mask levels in their product designs resulting in significantly increased worldwide supply and downward pressure on prices. Research and Development Our process technology research and development (“R&D”) efforts are focused primarily on development of successively smaller line-width process technologies, which are designed to facilitate our transition to next generation memory products.Additional process technology R&D efforts focus on advanced computing and mobile memory architectures, the investigation of new opportunities that leverage our core semiconductor expertise and the development of new manufacturing materials.Product design and development efforts are concentrated on our high density DDR3DRAM and LP-DDR2 mobile LPDRAM products as well as high density and mobile NAND Flash memory (including multi-level cell technology), NOR Flash memory, specialty memory, PCM and memory systems. Our R&D expenses were $624 million, $647 million and $680 million in 2010, 2009 and 2008, respectively.We generally share R&D process and design costs for NAND Flash equally with Intel and for DRAM equally with Nanya.As a result of reimbursements under our NAND Flash and DRAM cost sharing arrangements with our joint venture partners, our overall R&D expenses were reduced by $155 million, $107 million and $148 million in 2010, 2009 and 2008, respectively. To compete in the semiconductor memory industry, we must continue to develop technologically advanced products and processes.We believe that expansion of our semiconductor product offerings is necessary to meet expected market demand for specific memory solutions.Our process development center and largest design center are located at our corporate headquarters in Boise, Idaho.We have several additional product design centers in other strategic locations around the world.In addition, we develop leading edge photolithography mask technology at our MP Mask joint venture facility in Boise. R&D expenses vary primarily with the number of development wafers processed, the cost of advanced equipment dedicated to new product and process development, and personnel costs.Because of the lead times necessary to manufacture our products, we typically begin to process wafers before completion of performance and reliability testing.We deem development of a product complete once the product has been thoroughly reviewed and tested for performance and reliability.R&D expenses can vary significantly depending on the timing of product qualification. 8 Geographic Information Sales to customers outside the United States totaled $7.1 billion for 2010 and included $3.3 billion in sales to China, $817 million in sales to Malaysia, $777 million in sales to Europe, $711 million in sales to Taiwan, and $1.1 billion in sales to the rest of the Asia Pacific region (excluding China, Malaysia and Taiwan).Sales to customers outside the United States totaled $3.9 billion for 2009 and $4.4 billion for 2008.As of September 2, 2010, we had net property, plant and equipment of $3.9 billion in the United States, $2.2 billion in Singapore, $173 million in Italy, $111 million in Israel, $90 million in China, $81 million in Japan, and $60 million in other countries.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Geographic Information” note and “Item 1A. Risk Factors.”) Patents and Licenses In recent years, we have been recognized as a leader in per capita and quality of patents issued.As of September 2, 2010, we owned approximately 16,800 U.S. patents and 2,900 foreign patents.In addition, we have numerous U.S. and foreign patent applications pending.Our patents have terms expiring through 2029. We have a number of patent and intellectual property license agreements.Some of these license agreements require us to make one-time or periodic payments.We may need to obtain additional patent licenses or renew existing license agreements in the future.We are unable to predict whether these license agreements can be obtained or renewed on acceptable terms. In recent years, we have recovered some of our investment in technology through sales or license of intellectual property rights to joint venture partners and other third parties.We are pursuing additional opportunities to recover our investment in intellectual property through additional sales or licenses of intellectual property and potential partnering arrangements.On October 1, 2010, we entered into a 10-year patent cross-license agreement with Samsung Electronics Co., Ltd. (“Samsung”).Under the agreement, Samsung will pay us $275 million, with $200 million paid in October 2010, $40 million due January 31, 2011 and $35 million due March 31, 2011.The license is a life-of-patents license for existing patents and applications, and a 10-year term license for all other patents. Employees As of September 2, 2010, we had approximately 25,900 employees, of which approximately 15,900 were outside the United States, including approximately 6,400 in Singapore, 3,400 in Italy, 1,500 in Japan, 1,300 in China and 1,200 in Israel.Our employees include approximately 2,300 in our IM Flash joint ventures, primarily located in the United States, and approximately 1,800 are employees of our TECH joint venture, located in Singapore.Our employment levels can vary depending on market conditions and the level of our production, research and product and process development.Many of our employees are highly skilled and our continued success depends in part upon our ability to attract and retain such employees.The loss of our key personnel could have a material adverse effect on our business, results of operations or financial condition. Environmental Compliance Government regulations impose various environmental controls on raw materials and discharges, emissions and solid wastes from our manufacturing processes.In 2010, our wholly-owned wafer fabrication facilities continued to conform to the requirements of ISO 14001certification.To continue certification, we met annual requirements in environmental policy, compliance, planning, management, structure and responsibility, training, communication, document control, operational control, emergency preparedness and response, record keeping and management review.While we have not experienced any materially adverse effects to our operations from environmental regulations, changes in the regulations could necessitate additional capital expenditures, modification of our operations or other compliance actions. Directors and Executive Officers of the Registrant Our officers are appointed annually by the Board of Directors and our directors are elected annually by our shareholders.Any directors appointed by the Board of Directors to fill vacancies on the Board serve until the next election by the shareholders.All officers and directors serve until their successors are duly chosen or elected and qualified, except in the case of earlier death, resignation or removal. 9 As of September 2, 2010, the following executive officers and directors were subject to the reporting requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended. Name Age Position Mark W. Adams 46 Vice President of Worldwide Sales Steven R. Appleton 50 Chairman and Chief Executive Officer D. Mark Durcan 49 President and Chief Operating Officer Ronald C. Foster 59 Vice President of Finance and Chief Financial Officer Glen W. Hawk 48 Vice President of Embedded Solutions Roderic W. Lewis 55 Vice President of Legal Affairs, General Counsel and Corporate Secretary Mario Licciardello 68 Vice President of Wireless Business Group Patrick T. Otte 48 Vice President of Human Resources Brian J. Shields 48 Vice President of Worldwide Operations Brian M. Shirley 41 Vice President of DRAM Solutions Teruaki Aoki 68 Director James W. Bagley 71 Director Robert L. Bailey 53 Director Mercedes Johnson 56 Director Lawrence N. Mondry 50 Director Robert E. Switz 64 Director Mark W. Adams joined us in June 2006.From January 2006, until he joined us, Mr. Adams was the Chief Operating Officer of Lexar Media, Inc.Mr. Adams served as the Vice President of Sales and Marketing for Creative Labs, Inc. from December 2002 to January 2006.From March 2000 to September 2002, Mr. Adams was the Chief Executive Officer of Coresma, Inc.Mr. Adams holds a BA in Economics from Boston College and an MBA from Harvard Business School. Steven R. Appleton joined us in February 1983 and has served in various capacities since that time.Mr. Appleton first became an officer in August 1989 and has served in various officer positions since that time.From April 1991 until July 1992 and since May 1994, Mr. Appleton has served on our Board of Directors.From September 1994 to June 2007, Mr. Appleton served as our Chief Executive Officer, President and Chairman of the Board of Directors.From June 2007, Mr. Appleton served as our Chief Executive Officer and Chairman of the Board.Mr. Appleton is a member of the Board of Directors of National Semiconductor Corporation.Mr. Appleton holds a BA in Business Management from Boise State University. D. Mark Durcan joined us in June 1984 and has served in various positions since that time.Mr. Durcan was appointed our Chief Operating Officer in February 2006 and President in June 2007.Mr. Durcan has been an officer since 1996.Mr. Durcan holds a BS and MChE in Chemical Engineering from Rice University. Ronald C. Foster joined usin April 2008 and is the Chief Financial Officer and Vice President of Finance.In this position, Mr. Foster has oversight responsibilities of the financial aspects of Micron’s worldwide operations.He was appointed to his current position in 2008 after serving as a member of the Board of Directors from June 2004 to April 2005.Before joining Micron, Mr. Foster was the chief financial officer of FormFactor, Inc.He previously served as the Chief Financial Officer for JDS Uniphase, Inc., and Novell, Inc., and has held senior financial management positions at Hewlett-Packard and Applied Materials.He is currently a member of the Board of Directors of Luxim, Inc.Mr. Foster holds a master’s degree in business administration from the University of Chicago and a bachelor’s degree in economics from Whitman College. Glen W. Hawk joined us in May 2010 and serves as our Vice President of Embedded Solutions.Mr. Hawk served as the Vice President and General Manger of the Embedded Business Group for Numonyx from 2008 to May 2010.Prior to Numonyx, Mr. Hawk served as General Manager of the Flash Product Group for Intel Corporation.Mr. Hawk holds a BS degree in Chemical Engineering from the University of California, Berkeley. Roderic W. Lewis joined us in August 1991 and has served in various capacities since that time.Mr. Lewis has served as our Vice President of Legal Affairs, General Counsel and Corporate Secretary since July 1996.Mr. Lewis holds a BA in Economics and Asian Studies from Brigham Young University and a JD from Columbia University School of Law. Mario Licciardello joined us in May 2010 and serves as our Vice President of Wireless Business Group.Mr. Licciardello served as the Chief Operating Officer for Numonyx since its inception in 2008 through May 2010. Prior to Numonyx, Mr. Licciardello served as Corporate Vice President and General Manager of the Flash Memories Group at STMicroelectronics N.V. Mr. Licciardello holds a BS degree in Physics from the University of Catania, Italy. 10 Patrick T. Otte joined us in 1987 and has served in various positions of increasing responsibility, including production and operations manager in several of our fabrication facilities and site director for our facility in Manassas, Virginia.Mr. Otte has served as our Vice President of Human Resources since March 2007.Mr. Otte holds a Bachelor of Science degree from St. Paul Bible College in Minneapolis, Minnesota. Brian J. Shields joined us in November 1986 and has served in various operational positions with us.Mr. Shields first became an officer in March 2003 and was Vice President of Wafer Fabrication starting December 2005 and has served as Vice President of Worldwide Operations from June, 2010. Brian M. Shirley joined us in August 1992 and has served in various positions since that time.Mr. Shirley became Vice President of Memory in February 2006 and has served as Vice President of DRAM Solutions from June, 2010.Mr. Shirley holds a BS in Electrical Engineering from Stanford University. Teruaki Aoki has served as President of Sony University since April 2005.Dr. Aoki has been associated with Sony since 1970 and has held various executive positions, including Senior Executive Vice President and Executive Officer of Sony Corporation as well as President and Chief Operating Officer of Sony Electronics, a U.S. subsidiary.Dr. Aoki holds a Ph.D. in Material Sciences from Northwestern University as well as a BS in Applied Physics from the University of Tokyo.He was elected as an IEEE Fellow in 2003 and serves as Advisory Board Member of Kellogg School of Management of Northwestern University.Dr. Aoki also serves on the board of Citizen Holdings Co., Ltd. Dr. Aoki is the Chairman of the Board’s Compensation Committee.He has served on our Board of Directors since 2006. James W. Bagley became the Executive Chairman of Lam Research Corporation (“Lam”), a supplier of semiconductor manufacturing equipment, in June 2005.From August 1997 through June 2005, Mr. Bagley served as the Chairman and Chief Executive Officer of Lam. Mr. Bagley is a member of the Board of Directors of Teradyne, Inc.He has served on our Board of Directors since June 1997.Mr. Bagley holds a MS and BS in Electrical Engineering from Mississippi State University. Robert L. Bailey has been Chairman of the Board of Directors of PMC-Sierra (“PMC”) since 2005 and also served as PMC’s Chairman from February 2000 until February 2003.Mr. Bailey has been a director of PMC since October 1996.He also served as the President and Chief Executive Officer of PMC from July 1997 until May 2008.PMC is a leading provider of broadband communication and semiconductor storage solutions for the next-generation Internet.Mr. Bailey currently serves on the Board of Directors of Entropic Communications.Mr. Bailey holds a BS degree in Electrical Engineering from the University of Bridgeport and an MBA from the University of Dallas.He has served on our Board of Directors since 2007. Mercedes Johnson was the Senior Vice President and Chief Financial Officer of Avago Technologies Limited, a supplier of analog interface components for communications, industrial and consumer applications, from December 2005 to August 2008.She also served as the Senior Vice President, Finance, of Lam from June 2004 to January 2005 and as Lam’s Chief Financial Officer from May 1997 to May 2004.Ms. Johnson holds a degree in Accounting from the University of Buenos Aires and currently serves on the Board of Directors for Intersil Corporation.Ms. Johnson is the Chairman of the Board’s Audit Committee and has served on our Board of Directors since 2005. LawrenceN. Mondry was the President and Chief Executive Officer of CSK Auto Corporation (“CSK”), a specialty retailer of automotive aftermarket parts, from August 2007 to July 2008.Prior to his appointment at CSK, Mr. Mondry served as the Chief Executive Officer of CompUSA Inc. from November 2003 to May 2006.Mr. Mondry joined CompUSA in 1990.Mr. Mondry is the Chairman of the Board’s Governance Committee and Presiding Director. He has served on our Board of Directors since 2005. Robert E. Switz is currently Chairman, President and Chief Executive Officer of ADC Telecommunications, Inc., (“ADC”), a supplier of network infrastructure products and services.Mr. Switz has been President and Chief Executive officer of ADC since August 2003 and Chairman since August 2008.He has been with ADC since 1994 and prior to his current position, served ADC as Executive Vice President and Chief Financial Officer.Mr. Switz holds an MBA from the University of Bridgeport as well as a degree in Marketing/Economics from Quinnipiac University.Mr. Switz also serves on the Board of Directors for ADC and Broadcom Corporation.He has served on our Board of Directors since 2006. There are no family relationships between any of our directors or executive officers. 11 Item 1A.Risk Factors In addition to the factors discussed elsewhere in this Form 10-K, the following are important factors which could cause actual results or events to differ materially from those contained in any forward-looking statements made by or on behalf of us. We have experienced dramatic declines in average selling prices for our semiconductor memory products which have adversely affected our business. For 2010 average selling prices of NAND products decreased 18% and average selling prices of DRAM products increased 28%.The increase in average selling prices for DRAM products is the first increase since 2004.For 2009, average selling prices of DRAM and NAND Flash products decreased 52% and 56%, respectively, as compared to 2008.For 2008, average selling prices of DRAM and NAND Flash products decreased 51% and 67%, respectively, as compared to 2007.For 2007, average selling prices of DRAM and NAND Flash products decreased 23% and 56%, respectively, as compared to 2006.In some prior periods, average selling prices for our memory products have been below our manufacturing costs.If average selling prices for our memory products decrease faster than we can decrease per gigabit costs, our business, results of operations or financial condition could be materially adversely affected. We may be unable to reduce our per gigabit manufacturing costs at the rate average selling prices decline. Our gross margins are dependent upon continuing decreases in per gigabit manufacturing costs achieved through improvements in our manufacturing processes, including reducing the die size of our existing products.In future periods, we may be unable to reduce our per gigabit manufacturing costs at sufficient levels to improve or maintain gross margins.Factors that may limit our ability to reduce costs include, but are not limited to, strategic product diversification decisions affecting product mix, the increasing complexity of manufacturing processes, and changes in process technologies or products that inherently may require relatively larger die sizes.Per gigabit manufacturing costs may also be affected by the relatively smaller production quantities and shorter product lifecycles of certain specialty memory products. The semiconductor memory industry is highly competitive. We face intense competition in the semiconductor memory market from a number of companies, including Elpida Memory, Inc.; Hynix Semiconductor Inc.; Samsung Electronics Co., Ltd.; SanDisk Corporation; Spansion Inc. and Toshiba Corporation.Some of our competitors are large corporations or conglomerates that may have greater resources to withstand downturns in the semiconductor markets in which we compete, invest in technology and capitalize on growth opportunities.Our competitors seek to increase silicon capacity, improve yields, reduce die size and minimize mask levels in their product designs.The transitions to smaller line-width process technologies and 300mm wafers in the industry have resulted in significant increases in the worldwide supply of semiconductor memory.Increases in worldwide supply of semiconductor memory also result from semiconductor memory fab capacity expansions, either by way of new facilities, increased capacity utilization or reallocation of other semiconductor production to semiconductor memory production.As a result of improving conditions in the semiconductor memory market in recent periods, our competitors may increase capital expenditures resulting in future increases in worldwide supply.Increases in worldwide supply of semiconductor memory, if not accompanied with commensurate increases in demand, would lead to further declines in average selling prices for our products and would materially adversely affect our business, results of operations or financial condition. 12 The inability to reach an acceptable agreement with our TECH joint venture partners regarding the future of TECH after its shareholders’ agreement expires in April 2011 could have a significant adverse effect on our DRAM production and results of operation. Since 1998, we have participated in TECH, a semiconductor memory manufacturing joint venture in Singapore among us, Canon Inc. (“Canon”) and Hewlett-Packard Company (“HP”).As of September 2, 2010, the ownership of TECH was held approximately 87% by us, approximately 10% by Canon and approximately 3% by HP.The financial results of TECH are included in our consolidated financial statements.In the fourth quarter of 2010, TECH accounted for 48% of our total DRAM wafer production.The shareholders’ agreement for TECH expires in April 2011.In the first quarter of 2010, TECH received a notice from HP that it does not intend to extend the TECH joint venture beyond April 2011.We have been in discussions with HP and Canon to reach a resolution of the matter.However, there remain wide gaps between our position and those of HP and Canon.The parties’ inability to reach a resolution of this matter prior to April 2011 would, per the terms of the shareholders’ agreement, result in the sale of TECH’s assets.As of September 2, 2010, the carrying value of TECH’s net assets was $1.1 billion and in the event of dissolution our loss could be a significant portion of this amount.In addition, the parties’ inability to reach a resolution prior to April 2011 could result in the sale of TECH’s assets and could require repayment of TECH’s credit facility ($348 million outstanding as of September 2, 2010).The sale of TECH’s assets per the terms of the shareholders’ agreement may have a significant adverse impact on our DRAM production and results of operation. Integration of our acquired Numonyx business may disrupt operations and result in significant costs. The integration of our acquired Numonyx business is a complex, time-consuming and expensive process that, even with proper planning and implementation, could significantly disrupt the business of Numonyx and our other operations.Realizing the anticipated benefits of the acquisition will depend in part on the timely integration of technology, operations, and personnel.If we are unable to successfully integrate Numonyx with our operations in a timely manner our financial condition and results of operations could be adversely affected.The challenges involved in this integration include the following: · combining product and service offerings; · coordinating research and development activities to enhance the development and introduction of new products and services; · preserving customer, supplier and other important relationships of both Micron and Numonyx and resolving potential conflicts that may arise; · managing supply chains and product channels effectively during the period of combining operations; · minimizing the diversion of management attention from ongoing business concerns; · additional expenses associated with the acquisition and integration of Numonyx; · retaining key employees; · managing new business structures; and · coordinating and combining overseas operations, relationships and facilities, which may be subject to additional constraints imposed by geographic distance and local laws and regulations. 13 The downturn in the worldwide economy may harm our business. The downturn in the worldwide economy had an adverse effect on our business.A continuation or deterioration of depressed economic conditions could have an even greater adverse effect on our business.Adverse economic conditions affect demand for devices that incorporate our products, such as personal computers and other computing and networking products, mobile devices, Flash memory cards and USB devices.Reduced demand for our products could result in continued market oversupply and significant decreases in our average selling prices.A continuation of current negative conditions in worldwide credit markets would limit our ability to obtain external financing to fund our operations and capital expenditures.In addition, we may experience losses on our holdings of cash and investments due to failures of financial institutions and other parties.Difficult economic conditions may also result in a higher rate of losses on our accounts receivables due to credit defaults.As a result, our business, results of operations or financial condition could be materially adversely affected. We may be unable to generate sufficient cash flows or obtain access to external financing necessary to fund our operations and make adequate capital investments. Our cash flows from operations depend primarily on the volume of semiconductor memory sold, average selling prices and per unit manufacturing costs.To develop new product and process technologies, support future growth, achieve operating efficiencies and maintain product quality, we must make significant capital investments in manufacturing technology, facilities and capital equipment, research and development, and product and process technology.We expect that capital spending will be approximately $2.4 billion to $2.9 billion for 2011.The actual amount in 2011 will vary depending on funding participation by joint venture partners and market conditions.As of September 2, 2010, we had cash and equivalents of $2,913 million, of which $601 million consisted of cash and investments of IM Flash and TECH that would generally not be available to finance our other operations.In the past we have utilized external sources of financing when needed.As a result of the downturn in general economic conditions, and the adverse conditions in the credit markets, it may be difficult to obtain financing on terms acceptable to us.There can be no assurance that we will be able to generate sufficient cash flows or find other sources of financing to fund our operations; make adequate capital investments to remain competitive in terms of technology development and cost efficiency; or access capital markets.Our inability to do the foregoing could have a material adverse effect on our business and results of operations. Our joint ventures and strategic partnerships involve numerous risks. We have entered into partnering arrangements to manufacture products and develop new manufacturing process technologies and products.These arrangements include our IM Flash NAND Flash joint ventures with Intel, our Inotera DRAM joint venture with Nanya, our TECH DRAM joint venture, our MP Mask joint venture with Photronics, our Transform joint venture with Origin Energy and our CMOS image sensor wafer supply agreement with Aptina.These joint ventures and strategic partnerships are subject to various risks that could adversely affect the value of our investments and our results of operations.These risks include the following: · our interests could diverge from our partners in the future or we may not be able to agree with partners on ongoing manufacturing and operational activities, or on the amount, timing or nature of further investments in our joint venture; · we may experience difficulties in transferring technology to joint ventures; · we may experience difficulties and delays in ramping production at joint ventures; · our control over the operations of our joint ventures is limited; · recognition of our share of potential Inotera, Aptina and Transform losses in our results of operation; · due to financial constraints, our partners may be unable to meet their commitments to us or our joint ventures and may pose credit risks for our transactions with them; · due to differing business models or long-term business goals, our partners may decide not to join us in capital contributions to our joint ventures which may result in us increasing our capital contributions to such ventures resulting in additional cash expenditures by us; for example, our contributions to IM Flash Singapore in 2010 and the first two months of 2011 totaled $128 million and $392 million, respectively, while Intel’s contributions totaled $38 million and $0, respectively; 14 · the terms of our arrangements may turn out to be unfavorable; · cash flows may be inadequate to fund increased capital requirements; · these operations may be less cost-efficient as a result of underutilized capacity; · changes in tax, legal or regulatory requirements may necessitate changes in the agreements with our partners; and · political or economic instability may occur in the countries where our joint ventures and/or partners are located. If our joint ventures and strategic partnerships are unsuccessful, our business, results of operations or financial condition may be adversely affected. Our ownership interest in Inotera involves numerous risks. Our 29.9% ownership interest in Inotera involves numerous risks including the following: · risks relating to actions that may be taken or initiated by Qimonda AG’s (“Qimonda”) bankruptcy administrator relating to Qimonda’s transfer to us of its Inotera shares; · we may experience continued difficulties in transferring technology to Inotera; · we may experience continued difficulties and delays in ramping production at Inotera; · Inotera’s ability to meet its ongoing obligations; · costs associated with manufacturing inefficiencies resulting from underutilized capacity; · difficulties in converting Inotera production from Qimonda’s trench technology to our stack technology; · uncertainties around the timing and amount of wafer supply we will receive under the supply agreement; and · obligations during the technology transition period to procure product based on a competitor’s technology which may be difficult to sell and to provide support for such product, with respect to which we have limited technological understanding. In connection with our ownership equity interest in Inotera, we have rights and obligations to purchase 50% of the wafer production of Inotera.In 2010, we purchased $693 million of DRAM products from Inotera. An adverse outcome relating to allegations of anticompetitive conduct could materially adversely affect our business, results of operations or financial condition. On May 5, 2004, Rambus, Inc. (“Rambus”) filed a complaint in the Superior Court of the State of California (San Francisco County) against us and other DRAM suppliers alleging that the defendants harmed Rambus by engaging in concerted and unlawful efforts affecting Rambus DRAM (“RDRAM”) by eliminating competition and stifling innovation in the market for computer memory technology and computer memory chips.Rambus’ complaint alleges various causes of action under California state law including, among other things, a conspiracy to restrict output and fix prices, a conspiracy to monopolize, intentional interference with prospective economic advantage, and unfair competition.Rambus alleges that it is entitled to actual damages of more than a billion dollars and seeks joint and several liability, treble damages, punitive damages, a permanent injunction enjoining the defendants from the conduct alleged in the complaint, interest, and attorneys’ fees and costs.A trial date has not been scheduled.(See “Item 1.Legal Proceedings” for additional details on this case and other Rambus matters pending in the U.S. and Europe.) On September 24, 2010, Oracle America Inc. (“Oracle”), successor to Sun Microsystems, a DRAM purchaser that opted-out of a direct purchaser class action suit that was settled, filed suit against us in U.S. District Court for the Northern District of California.The complaint alleges DRAM price-fixing and other violations of federal and state antitrust and unfair competition laws based on purported conduct for the period from August 1, 1998 through at least June 15, 2002.Oracle is seeking joint and several damages, trebled, as well as restitution, disgorgement, attorneys’ fees, costs and injunctive relief. 15 We are unable to predict the outcome of these lawsuits.An adverse court determination in any of these lawsuits alleging violations of antitrust laws could result in significant liability and could have a material adverse effect on our business, results of operations or financial condition. An adverse determination that our products or manufacturing processes infringe the intellectual property rights of others could materially adversely affect our business, results of operations or financial condition. On January 13, 2006, Rambus filed a lawsuit against us in the U.S. District Court for the Northern District of California. Rambus alleges that certain of our DDR2, DDR3, RLDRAM, and RLDRAM II products infringe as many as fourteen Rambus patents and seeks monetary damages, treble damages, and injunctive relief.The accused products account for a significant portion of our net sales.On June 2, 2006, we filed an answer and counterclaim against Rambus alleging, among other things, antitrust and fraud claims.On January 9, 2009, in another lawsuit involving us and Rambus and involving allegations by Rambus of patent infringement against us in the U.S. District Court for the District of Delaware, Judge Robinson entered an opinion in favor of us holding that Rambus had engaged in spoliation and that the twelve Rambus patents in the suit were unenforceable against us.Rambus subsequently appealed the Delaware Court’s decision to the U.S. Court of Appeals for the Federal Circuit.That appeal is pending.Subsequently, the Northern District of California Court stayed a trial of the patent phase of the Northern District of California case pending the outcome of the appeal of the Delaware Court’s spoliation decision or further order of the California Court.(See “Item 1. Legal Proceedings” for additional details on this lawsuit and other Rambus matters pending in the U.S. and Europe.) On March 6, 2009, Panavision Imaging LLC filed suit against us and Aptina Imaging Corporation, then a wholly-owned subsidiary of ours, in the U.S. District Court for the Central District of California.The complaint alleges that certain of our and Aptina’s image sensor products infringe four Panavision Imaging U.S. patents and seeks injunctive relief, damages, attorneys’ fees, and costs. We are unable to predict the outcome of assertions of infringement made against us.A court determination that our products or manufacturing processes infringe the intellectual property rights of others could result in significant liability and/or require us to make material changes to our products and/or manufacturing processes.Any of the foregoing results could have a material adverse effect on our business, results of operations or financial condition. We have a number of patent and intellectual property license agreements.Some of these license agreements require us to make one time or periodic payments.We may need to obtain additional patent licenses or renew existing license agreements in the future.We are unable to predict whether these license agreements can be obtained or renewed on acceptable terms. Products that fail to meet specifications, are defective or that are otherwise incompatible with end uses could impose significant costs on us. Products that do not meet specifications or that contain, or are perceived by our customers to contain, defects or that are otherwise incompatible with end uses could impose significant costs on us or otherwise materially adversely affect our business, results of operations or financial condition. Because the design and production process for semiconductor memory is highly complex, it is possible that we may produce products that do not comply with customer specifications, contain defects or are otherwise incompatible with end uses.If, despite design review, quality control and product qualification procedures, problems with nonconforming, defective or incompatible products occur after we have shipped such products, we could be adversely affected in several ways, including the following: · we may be required to replace product or otherwise compensate customers for costs incurred or damages caused by defective or incompatible product, and · we may encounter adverse publicity, which could cause a decrease in sales of our products. 16 There are a number of risks and uncertainties related to Numonyx’s former joint venture with Hynix. In connection with our purchase of Numonyx on May 7, 2010, we acquired a 20.7% noncontrolling equity interest in Hynix-Numonyx Semiconductor Ltd. (the “Hynix JV”), a joint venture with Hynix Semiconductor, Inc. (“Hynix”) and Hynix Semiconductor (WUXI) Limited.The change in control of Numonyx gave Hynix the right to purchase all of our equity interests in the Hynix JV.Hynix exercised its right to purchase our interest in the Hynix JV and consummated the equity transfer on August 31, 2010 for $423 million. A significant portion of Numonyx's sales are dependent upon sales of products supplied to us by the Hynix JV pursuant to a supply agreement.On July 29, 2010, we entered into a new supply agreement with Hynix, which provides for the continued supply of products through September 30, 2011 at market rates.Pricing under the new agreement is not anticipated to be as favorable as pricing under the JV supply agreement that existed prior to the sale of our ownership interest in the Hynix JV. Concurrent with the Numonyx acquisition, we entered into agreements with STMicroelectronics N.V. and DBS Bank Ltd. (“DBS”)that require us to guarantee an outstanding $250 million loan, due in periodic installments from 2014 through 2016, made by DBS to the Hynix JV.Under the agreements, on August 31, 2010, we deposited $250 million of proceeds from the sale of our interest in the Hynix JV into a pledged account at DBS to collateralize our obligations under the guarantee of the loan.The amount on deposit in the DBS account is accounted for as restricted cash on our balance sheet.The amount on deposit and our guarantee decrease as payments are made by the Hynix JV against the loan.There can be no assurance that the Hynix JV will not default under such loan. We may make future acquisitions and alliances, which involve numerous risks. Acquisitions and the formation of alliances, such as joint ventures and other partnering arrangements, involve numerous risks including the following: · difficulties in integrating the operations, technologies and products of acquired or newly formed entities; · increasing capital expenditures to upgrade and maintain facilities; · increasing debt to finance an acquisition or formation of a new business; · diverting management’s attention from normal daily operations; · managing larger or more complex operations and facilities and employees in separate and diverse geographic areas; and · hiring and retaining key employees. Acquisitions of, or alliances with, high-technology companies are inherently risky, and future transactions may not be successful and may materially adversely affect our business, results of operations or financial condition. New product development may be unsuccessful. We are developing new products that complement our traditional memory products or leverage their underlying design or process technology.We have made significant investments in product and process technologies and anticipate expending significant resources for new semiconductor product development over the next several years.The process to develop DRAM, NAND Flash, NOR Flash and certain specialty memory products requires us to demonstrate advanced functionality and performance, many times well in advance of a planned ramp of production, in order to secure design wins with our customers.There can be no assurance that our product development efforts will be successful, that we will be able to cost-effectively manufacture new products, that we will be able to successfully market these products or that margins generated from sales of these products will allow us to recover costs of development efforts. Our debt level is higher than compared to historical periods. We currently have a higher level of debt compared to historical periods.As of September 2, 2010 we had $2.4 billion of debt, net of discounts of $247 million.We may need to incur additional debt in the future. Our debt level could adversely impact us.For example it could: 17 · make it more difficult for us to make payments on our debt; · require us to dedicate a substantial portion of our cash flow from operations and other capital resources to debt service; · limit our future ability to raise funds for capital expenditures, acquisitions, research and development and other general corporate requirements; · increase our vulnerability to adverse economic and semiconductor memory industry conditions; · expose us to fluctuations in interest rates with respect to that portion of our debt which is at a variable rate of interest; and · require us to make additional investments in joint ventures to maintain compliance with financial covenants. Several of our credit facilities, one of which was modified during 2009 and another of which was modified in 2010, have covenants that require us to maintain minimum levels of tangible net worth and cash and investments.As of September 2, 2010, we were in compliance with our debt covenants.If we are unable to continue to be in compliance with our debt covenants, or obtain waivers, an event of default could be triggered, which, if not cured, could cause the maturity of other borrowings to be accelerated and become due and currently payable. Covenants in our debt instruments may obligate us to repay debt, increase contributions to our TECH joint venture and limit our ability to obtain financing. Our ability to comply with the financial and other covenants contained in our debt may be affected by economic or business conditions or other events.As of September 2, 2010, our 87% owned TECH Semiconductor Singapore Pte. Ltd., (“TECH”) subsidiary, had $348 million outstanding under a credit facility with covenants that, among other requirements, establish certain liquidity, debt service coverage and leverage ratios for TECH and restrict TECH’s ability to incur indebtedness, create liens and acquire or dispose of assets.If TECH does not comply with these debt covenants and restrictions, this debt may be deemed to be in default and the debt declared payable.There can be no assurance that TECH will be able to comply with its covenants.Additionally, if TECH is unable to repay its borrowings when due, the lenders under TECH’s credit facility could proceed against substantially all of TECH’s assets.In the first quarter of 2010, TECH amended certain of its debt covenants under the credit facility.We have guaranteed 100% of the outstanding amount borrowed under TECH’s credit facility.If TECH’s debt is accelerated, we may not have sufficient assets to repay amounts due.Existing covenant restrictions may limit our ability to obtain additional debt financing.To avoid covenant defaults we may be required to repay debt obligations or make additional contributions to TECH, all of which could adversely affect our liquidity and financial condition. Changes in foreign currency exchange rates could materially adversely affect our business, results of operations or financial condition. Our financial statements are prepared in accordance with U.S. GAAP and are reported in U.S. dollars.Across our multi-national operations, there are transactions and balances denominated in other currencies, primarily the Singapore dollar, euro and yen.We recorded net losses from changes in currency exchange rates of $23 million for 2010, $30 million for 2009 and of $25 million for 2008.We estimate that, based on our assets and liabilities denominated in currencies other than the U.S. dollar as of September 2, 2010, a 1% change in the exchange rate versus the U.S. dollar would expose us to foreign currency gains or losses of approximately U.S. $2 million for the Singapore dollar and U.S. $1 million for the euro and the yen.In the event that the U.S. dollar weakens significantly compared to the Singapore dollar, euro and yen, our results of operations or financial condition may be adversely affected. 18 The limited availability certain raw materials or capital equipment could materially adversely affect our business, results of operations or financial condition. Our operations require raw materials that meet exacting standards.We generally have multiple sources of supply for our raw materials.However, only a limited number of suppliers are capable of delivering certain raw materials that meet our standards.In some cases, materials are provided by a single supplier.Various factors could reduce the availability of raw materials such as silicon wafers, photomasks, chemicals, gases, lead frames and molding compound.Shortages may occur from time to time in the future.In addition, disruptions in transportation lines could delay our receipt of raw materials.Lead times for the supply of raw materials have been extended in the past.If our supply of raw materials is disrupted or our lead times extended, our business, results of operations or financial condition could be materially adversely affected. Our operations are dependent on our ability to procure advanced semiconductor equipment that enables the transition to lower cost manufacturing processes.For certain key types of equipment, including equipment scanners, we are dependent on a single supplier.In recent periods we have experienced difficulties in obtaining some equipment on a timely basis due to the supplier’s limited capacity.Our inability to obtain this equipment timely could adversely affect our ability to transition to next generation manufacturing processes and reduce costs.Delays in obtaining equipment could also impede our ability to ramp production at new facilities and increase our overall costs of the ramp.If we are unable to obtain advanced semiconductor equipment timely, our business, results of operations or financial condition could be materially adversely affected. We may incur additional material restructure charges in future periods. In response to a severe downturn in the semiconductor memory industry and global economic conditions, we implemented restructure initiatives that resulted in net charges of $70 million in 2009 and $33 million in 2008.The restructure initiatives included shutting down our 200mm wafer fabrication facility in Boise, suspending the production ramp of a new fabrication facility in Singapore and other personnel cost reductions. We may need to implement further restructure initiatives in future periods.As a result of these initiatives, we could incur restructure charges, lose production output, lose key personnel and experience disruptions in our operations and difficulties in delivering products timely. We face risks associated with our international sales and operations that could materially adversely affect our business, results of operations or financial condition. Sales to customers outside the United States approximated 83% of our consolidated net sales for 2010.In addition, a substantial portion of our manufacturing operations are located outside the United States.In particular, a significant portion of our manufacturing operations are concentrated in Singapore.Our international sales and operations are subject to a variety of risks, including: · currency exchange rate fluctuations; · export and import duties, changes to import and export regulations, and restrictions on the transfer of funds; · political and economic instability; · problems with the transportation or delivery of our products; · issues arising from cultural or language differences and labor unrest; · longer payment cycles and greater difficulty in collecting accounts receivable; · compliance with trade, technical standards and other laws in a variety of jurisdictions; · changes in economic policies of foreign governments; and · difficulties in staffing and managing international operations. These factors may materially adversely affect our business, results of operations or financial condition. 19 Our net operating loss and tax credit carryforwards may be limited. We have a valuation allowance against substantially all U.S. net deferred tax assets.As of September 2, 2010, our federal, state and foreign net operating loss carryforwards were $2.4 billion, $2.0 billion and $290 million, respectively.If not utilized, substantially all of our federal and state net operating loss carryforwards will expire in 2022 to 2029 and the foreign net operating loss carryforwards will begin to expire in 2015.As of September 2, 2010, our federal and state tax credit carryforwards were $188 million and $204 million respectively.If not utilized, substantially all of our federal and state tax credit carryforwards will expire in 2013 to 2030.As a consequence of prior business acquisitions, utilization of the tax benefits for some of the tax carryforwards is subject to limitations imposed by Section 382 of the Internal Revenue Code and some portion or all of these carryforwards may not be available to offset any future taxable income.The determination of the limitations is complex and requires significant judgment and analysis of past transactions. If our manufacturing process is disrupted, our business, results of operations or financial condition could be materially adversely affected. We manufacture products using highly complex processes that require technologically advanced equipment and continuous modification to improve yields and performance.Difficulties in the manufacturing process or the effects from a shift in product mix can reduce yields or disrupt production and may increase our per gigabit manufacturing costs.Additionally, our control over operations at our IM Flash, TECH, Inotera, MP Mask and Transform joint ventures is limited by our agreements with our partners.From time to time, we have experienced minor disruptions in our manufacturing process as a result of power outages, improperly functioning equipment and equipment failures.If production at a fabrication facility is disrupted for any reason, manufacturing yields may be adversely affected or we may be unable to meet our customers’ requirements and they may purchase products from other suppliers.This could result in a significant increase in manufacturing costs or loss of revenues or damage to customer relationships, which could materially adversely affect our business, results of operations or financial condition. Consolidation of industry participants and governmental assistance to some of our competitors may contribute to uncertainty in the semiconductor memory industry and negatively impact our ability to compete. In recent years, manufacturing supply has significantly exceeded customer demand resulting in significant declines in average selling prices of DRAM, NAND Flash and NOR Flash products and substantial operating losses by us and our competitors.The operating losses as well as limited access to sources of financing have led to the deterioration in the financial condition of a number of industry participants.Some of our competitors may try to enhance their capacity and lower their cost structure through consolidation.Consolidation of industry competitors could put us at a competitive disadvantage.In addition, some governments have provided, or are considering, significant financial assistance for some of our competitors. Item 1B.Unresolved Staff Comments None. 20 Item 2.Properties Our corporate headquarters are located in Boise, Idaho.The following is a summary of the principal facilities we own as of September 2, 2010: Location Principal Operations Boise, Idaho R&D including wafer fabrication and reticle manufacturing Lehi, Utah Wafer fabrication Manassas, Virginia Wafer fabrication Singapore Three wafer fabrication facilities and a test, assembly and module assembly facility Nishiwaki City, Japan Wafer fabrication Avezzano, Italy Wafer fabrication Nampa, Idaho Test Aguadilla, Puerto Rico Module assembly and test Xi’an, China Test Qiryat Gat, Israel Wafer fabrication Muar, Malaysia Module assembly and test Cavite, Philippines Module assembly and test Agrate, Italy R&D including wafer fabrication We also own and lease a number of other facilities in locations throughout the world that are used for design, research and development, and sales and marketing activities. Our facility in Lehi and one of our facilities in Singapore is owned and operated by our IM Flash joint venture with Intel.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Consolidated Variable Interest Entities – NAND Flash Joint Ventures with Intel” note.) One of our wafer fabrication facilities in Singapore is owned by our TECH joint venture and collateralizes, in part, a credit facility with $348 million outstanding as of September 2, 2010.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – TECH Semiconductor Singapore Pte. Ltd” note.) In connection with our noncontrolling interest in Inotera, we have rights and obligations to purchase 50% of Inotera’s wafer production.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Supplemental Balance Sheet Information – Equity Method Investments – Inotera and MeiYa DRAM joint ventures with Nanya ” note.) We believe that our existing facilities are suitable and adequate for our present purposes.We do not identify or allocate assets by operating segment.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Geographic Information” note.) 21 Item 3. Legal Proceedings Antitrust Matters On May 5, 2004, Rambus, Inc. (“Rambus”) filed a complaint in the Superior Court of the State of California (San Francisco County) against us and other DRAM suppliers alleging that the defendants harmed Rambus by engaging in concerted and unlawful efforts affecting Rambus DRAM (“RDRAM”) by eliminating competition and stifling innovation in the market for computer memory technology and computer memory chips.Rambus’ complaint alleges various causes of action under California state law including, among other things, a conspiracy to restrict output and fix prices, a conspiracy to monopolize, intentional interference with prospective economic advantage, and unfair competition.Rambus alleges that it is entitled to actual damages of more than a billion dollars and seeks joint and several liability, treble damages, punitive damages, a permanent injunction enjoining the defendants from the conduct alleged in the complaint, interest, and attorneys’ fees and costs.A trial date has not been scheduled. A number of purported class action price-fixing lawsuits have been filed against us and other DRAM suppliers.Four cases have been filed in the U.S. District Court for the Northern District of California asserting claims on behalf of a purported class of individuals and entities that indirectly purchased DRAM and/or products containing DRAM from various DRAM suppliers during the time period from April 1, 1999 through at least June 30, 2002.The complaints allege price fixing in violation of federal antitrust laws and various state antitrust and unfair competition laws and seek treble monetary damages, restitution, costs, interest and attorneys’ fees.In addition, at least sixty-four cases have been filed in various state courts asserting claims on behalf of a purported class of indirect purchasers of DRAM.In July 2006, the Attorneys General for approximately forty U.S. states and territories filed suit in the U.S. District Court for the Northern District of California.The complaints allege, among other things, violations of the Sherman Act, Cartwright Act, and certain other states’ consumer protection and antitrust laws and seek joint and several damages, trebled, as well as injunctive and other relief.On October 3, 2008, the California Attorney General filed a similar lawsuit in California Superior Court, purportedly on behalf of local California government entities, alleging, among other things, violations of the Cartwright Act and state unfair competition law.On June 23, 2010, we executed a settlement agreement resolving these purported class-action indirect purchaser cases and the pending cases of the Attorneys General relating to alleged DRAM price-fixing in the United States.Subject to certain conditions, including final court approval of the class settlements, we agreed to pay a total of approximately $67 million in three equal installments over a two-year period. Additionally, three purported class action cases have been filed against us in the following Canadian courts:Superior Court, District of Montreal, Province of Quebec; Ontario Superior Court of Justice, Ontario; and Supreme Court of British Columbia, Vancouver Registry, British Columbia.The substantive allegations in these cases are similar to those asserted in the DRAM antitrust cases filed in the United States.Plaintiffs’ motion for class certification was denied in the British Columbia and Quebec cases in May and June 2008, respectively.Plaintiffs have filed an appeal of each of those decisions.On November 12, 2009, the British Columbia Court of Appeal reversed the denial of class certification and remanded the case for further proceedings.The appeal of the Quebec case is still pending. On February 28, 2007, February 28, 2007 and March 8, 2007, cases were filed against us and other manufacturers of DRAM in the U.S. District Court for the Northern District of California by All American Semiconductor, Inc., Jaco Electronics, Inc. and DRAM Claims Liquidation Trust, respectively, that opted-out of a direct purchaser class action suit that was settled.The complaints allege, among other things, violations of federal and state antitrust and competition laws in the DRAM industry, and seek joint and several damages, trebled, as well as restitution, attorneys’ fees, costs, and injunctive relief. On June 21, 2010, the Brazil Secretariat of Economic Law of the Ministry of Justice (“SDE”) announced that it had initiated an investigation relating to alleged anticompetitive activities within the DRAM industry.The SDE’s Notice of Investigation names various DRAM manufacturers and certain executives, including ours, and focuses on the period from July 1998 to June 2002. On September 24, 2010, Oracle America Inc. (“Oracle”), successor to Sun Microsystems, a DRAM purchaser that opted-out of a direct purchaser class action suit that was settled, filed suit against us in U.S. District Court for the Northern District of California.The complaint alleges DRAM price-fixing and other violations of federal and state antitrust and unfair competition laws based on purported conduct for the period from August 1, 1998 through at least June 15, 2002.Oracle is seeking joint and several damages, trebled, as well as restitution, disgorgement, attorneys’ fees, costs and injunctive relief. Three purported class action lawsuits alleging price-fixing of “Static Random Access Memory” or “SRAM” products have been filed in Canada, asserting violations of the Canadian Competition Act.These cases assert claims on behalf of a purported class of individuals and entities that purchased SRAM products directly or indirectly from various SRAM suppliers. 22 In addition, three purported class action lawsuits alleging price-fixing of Flash products have been filed in Canada, asserting violations of the Canadian Competition Act.These cases assert claims on behalf of a purported class of individuals and entities that purchased Flash memory directly and indirectly from various Flash memory suppliers. We are unable to predict the outcome of these lawsuits.The final resolution of these alleged violations of antitrust laws could result in significant liability and could have a material adverse effect on our business, results of operations or financial condition. Patent Matters On August 28, 2000, we filed a complaint against Rambus in the U.S. District Court for the District of Delaware seeking monetary damages and declaratory and injunctive relief.Among other things, our complaint (as amended) alleges violation of federal antitrust laws, breach of contract, fraud, deceptive trade practices, and negligent misrepresentation.The complaint also seeks a declaratory judgment (a) that we did not infringe on certain of Rambus’ patents, are invalid, and/or are unenforceable, (b) that we have an implied license to those patents, and (c) that Rambus is estopped from enforcing those patents against us.On February 15, 2001, Rambus filed an answer and counterclaim in Delaware denying that we are entitled to relief, alleging infringement of the eight Rambus patents (later amended to add four additional patents) named in our declaratory judgment claim, and seeking monetary damages and injunctive relief.In the Delaware action, we subsequently added claims and defenses based on Rambus’ alleged spoliation of evidence and litigation misconduct.The spoliation and litigation misconduct claims and defenses were heard in a bench trial before Judge Robinson in October 2007.On January 9, 2009, Judge Robinson entered an opinion in favor of us holding that Rambus had engaged in spoliation and that the twelve Rambus patents in the suit were unenforceable against us.Rambus subsequently appealed the decision to the U.S. Court of Appeals for the Federal Circuit.That appeal is pending. A number of other suits involving Rambus are currently pending in Europe alleging that certain of our SDRAM and DDR SDRAM products infringe various of Rambus’ country counterparts to its European patent 525 068, including: on September 1, 2000, Rambus filed suit against Micron Semiconductor (Deutschland) GmbH in the District Court of Mannheim, Germany; on September 22, 2000, Rambus filed a complaint against us and Reptronic (a distributor of our products) in the Court of First Instance of Paris, France; on September 29, 2000, we filed suit against Rambus in the Civil Court of Milan, Italy, alleging invalidity and non-infringement.In addition, on December 29, 2000, we filed suit against Rambus in the Civil Court of Avezzano, Italy, alleging invalidity and non-infringement of the Italian counterpart to European patent 1 004 956.Additionally, on August 14, 2001, Rambus filed suit against Micron Semiconductor (Deutschland) GmbH in the District Court of Mannheim, Germany alleging that certain of our DDR SDRAM products infringe Rambus’ country counterparts to its European patent 1 022 642.In the European suits against us, Rambus is seeking monetary damages and injunctive relief.Subsequent to the filing of the various European suits, the European Patent Office (the “EPO”) declared Rambus’ 525 068 and 1 uropean patents invalid and revoked the patents.The declaration of invalidity with respect to the ‘068 patent was upheld on appeal.The original claims of the '956 patent also were declared invalid on appeal, but the EPO ultimately granted a Rambus request to amend the claims by adding a number of limitations. On January 13, 2006, Rambus filed a lawsuit against us in the U.S. District Court for the Northern District of California. Rambus alleges that certain of our DDR2, DDR3, RLDRAM, and RLDRAM II products infringe as many as fourteen Rambus patents and seeks monetary damages, treble damages, and injunctive relief. The accused products account for a significant portion of our net sales.On June 2, 2006, we filed an answer and counterclaim against Rambus alleging, among other things, antitrust and fraud claims.On January 9, 2009, in another lawsuit involving us and Rambus and involving allegations by Rambus of patent infringement against us in the U.S. District Court for the District of Delaware, Judge Robinson entered an opinion in favor of us holding that Rambus had engaged in spoliation and that the twelve Rambus patents in the suit were unenforceable against us.Rambus subsequently appealed the Delaware Court’s decision to the U.S. Court of Appeals for the Federal Circuit.Subsequently, the Northern District of California Court stayed a trial of the patent phase of the Northern District of California case pending the outcome of the appeal of the Delaware Court’s spoliation decision or further order of the California Court. On March 6, 2009, Panavision Imaging, LLC filed suit against us and Aptina Imaging Corporation, then our wholly-owned subsidiary (“Aptina”), in the U.S. District Court for the Central District of California.The complaint alleges that certain of ours and Aptina’s image sensor products infringe four Panavision Imaging U.S. patents and seeks injunctive relief, damages, attorneys’ fees, and costs. 23 On December 11, 2009, Ring Technology Enterprises of Texas LLC (“Ring”) filed suit against us in the U.S. District Court for the Eastern District of Texas alleging that certain of our memory products infringe one Ring Technology U.S. patent.On June 26, 2010, we executed a settlement agreement with Ring resolving the dispute for an immaterial amount. We are unable to predict the outcome of these suits.A court determination that our products or manufacturing processes infringe the product or process intellectual property rights of others could result in significant liability and/or require us to make material changes to our products and/or manufacturing processes.Any of the foregoing results could have a material adverse effect on our business, results of operations or financial condition. Securities Matters On February 24, 2006, a putative class action complaint was filed against us and certain of our officers in the U.S. District Court for the District of Idaho alleging claims under Section 10(b) and 20(a) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5 promulgated thereunder.Four substantially similar complaints subsequently were filed in the same Court.The cases purport to be brought on behalf of a class of purchasers of our stock during the period February 24, 2001 to February 13, 2003.The five lawsuits have been consolidated and a consolidated amended class action complaint was filed on July 24, 2006.The complaint generally alleges violations of federal securities laws based on, among other things, claimed misstatements or omissions regarding alleged illegal price-fixing conduct or our operations and financial results.The complaint seeks unspecified damages, interest, attorneys’ fees, costs, and expenses.On December 19, 2007, the Court issued an order certifying the class but reducing the class period to purchasers of our stock during the period from February 24, 2001 to September 18, 2002.On August 24, 2010, we executed a settlement agreement resolving these purported class-action cases.Subject to certain conditions, including final court approval of the class settlement, we and our insurers agreed to pay $42 million with our contribution to the settlement comprising approximately $6 million. (See “Item 1A. Risk Factors.”) Item 4.[Removed and Reserved] 24 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Common Stock:Our common stock is listed on the NASDAQ Global Select Market and trades under the symbol “MU” and traded under the same symbol on the New York Stock Exchange through December 29, 2009.The following table represents the high and low closing sales prices for our common stock for each quarter of 2010 and 2009, as reported by Bloomberg L.P.: Fourth Quarter Third Quarter Second Quarter First Quarter High $ Low High $ Low Holders of Record:As of October 18, 2010, there were 2,998 shareholders of record of our common stock. Dividends:We have not declared or paid cash dividends since 1996 and do not intend to pay cash dividends for the foreseeable future. Equity Compensation Plan Information:The information required by this item is incorporated by reference from the information set forth in Item 12 of this Annual Report on Form 10-K. Issuer Sales of Unregistered Securities:On May 7, 2010, we issued an aggregate of 137.7 million unregistered shares of common stock (with a fair value of $1,091 million on the issuance date) to Intel Corporation, Intel Technology Asia Pte Ltd, STMicroelectronics N.V., Redwood Blocker S.a.r.l. and PK Flash, LLC as consideration for all the outstanding shares of Numonyx Holdings, B.V.The shares we issued were exempt from registration under Section 4(2) of the Securities Act of 1933. On August 11, 2009, we issued 1.8 million unregistered shares of common stock (with a fair value of $12 million on the issuance date) to DT FLCO, Inc. as partial consideration paid for a business acquired for cash and stock.These shares were exempt from registration under Section 4(2) of the Securities Act of 1933. Issuer Purchases of Equity Securities:During the fourth quarter of 2010, we acquired, as payment of withholding taxes in connection with the vesting of restricted stock and restricted stock unit awards, 1,821,149 shares of our common stock at an average price of $8.59 per share.We retired these shares in the fourth quarter of 2010. Period (a) Total Number of Shares Purchased (b) Average Price Paid Per Share (c) Total Number of Shares (or Units) Purchased As Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) That May Yet Be Purchased Under the Plans or Programs June 4, 2010 –July 8, 2010 $ N/A N/A July 9, 2010–August 5, 2010 N/A N/A August 6, 2010–September 2, 2010 N/A N/A Performance Graph The following graph illustrates a five-year comparison of cumulative total returns for our common stock, the S&P 500 Composite Index and the Philadelphia Semiconductor Index (SOX) from August 31, 2005, through August 31, 2010. 25 Note:Management cautions that the stock price performance information shown in the graph below is provided as of fiscal year-end and may not be indicative of current stock price levels or future stock price performance. We operate on a 52 or 53 week fiscal year which ends on the Thursday closest to August 31.Accordingly, the last day of our fiscal year varies.For consistent presentation and comparison to the industry indices shown herein, we have calculated our stock performance graph assuming an August 31 year end.The performance graph assumes $100 was invested on August 31, 2005 in common stock of Micron Technology, Inc., the S&P 500 Composite Index and the Philadelphia Semiconductor Index (SOX).Any dividends paid during the period presented were assumed to be reinvested.The performance was plotted using the following data: Micron Technology, Inc. $ $ $
